DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/11/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 23-46 have been considered and examined.  Claim(s) 1-22 has/have been canceled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 23, 24, 28, 30, 32-36, 41 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motomura (US Pub. 2014/0071703).
As to claim 23, Motomura discloses an optics (Figs. 1 and 3) for an illumination device comprising: at least one lens (20 light guide body) with a light entry surface (20A1 first entrance portion), and a light exit surface (20a front surface), wherein a stepped lens structure is formed on the light exit surface (20s plurality of diffuse lens elements), and a recurring surface structure of prominences and deepenings is formed on the light entry surface (20A1s plurality of diffusing lens elements).

As to claim 24, Motomura discloses wherein the prominences (prominences of 20A1s) and the deepenings (deepenings of 20A1s) are arranged parallel to one another (See Figs. 1 and 3).

As to claim 28, Motomura discloses wherein the light entry surface (20b rear surface) and the light exit surface (20a) are connected by two connecting walls (left and right wall of 20 in Fig. 2) which are uniformly distanced from one another (Fig. 2).

As to claim 30, Motomura discloses wherein the two connecting walls (Two opposing walls of 20 left and right as shown in Fig.2), at least over a part-region of their extension from the light entry surface (20A1 front entrance+20A2 left and right second entrance portion) to the light exit surface (20a front surface), are connected to one 

As to claim 32, Motomura discloses wherein the light entry surface (20A1 first entrance+20A2 pair of second entrance portion) comprises a bulging or a deepening (Fig. 1 and 3) which dominates the surface structure.

As to claim 33, Motomura discloses comprising at least two lenses (Figs. 1-3 show three lenses) are successively arranged along the uniformly distanced connecting walls (see Fig. 2 left and right side of 20).

As to claim 34, Motomura discloses wherein the at least two lenses (two furthest apart lense Fig. 1) are arranged at a distance from one another (Fig. 1 and 3), and the distance is at least half a distance (See Figs. 1 and 3; 0030;  There may be a plurality of sets of the thin elongated belt-like shape. So use 10 sets, which will clearly meet the limitation.) from the light entry surface (20b) to the light exit surface (20a).

As to claim 35, Motomura discloses wherein a first lens (Figs. 1 and 3) and a second lens (Figs. 1 and 3 there are two end lenses as seen.) are designed as end lenses.

As to claim 36, Motomura discloses wherein the at least two lenses (there are three lenses in Fig. 1 and 20) are designed as one piece (See Figs. 1-3).

As to claim 41, Motomura discloses an illumination device (Fig. 1; 10 vehicular lamp) comprising a light source (22 LED) and one or more optics (lenses of 20 light guide body) according to claim 23 (see rejection to claim 23).

As to claim 46, Motomura discloses wherein the prominences (protrusions of 20A1) and deepenings (deepenings of 20A1), formed on the light entry surface (20A1), are periodically arranged (Figs. 1-4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 26, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura.
Regarding claim 25, Motomura discloses the invention as disclosed above except for wherein the prominences and deepenings are arranged uniformly distanced at a distance of less than 1 mm.
Motomura teaches wherein the prominences and deepenings are arranged uniformly distanced (see fig. 5; 20A1s diffusive lens elements; C1 curved surface has prominences and deepenings.).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein the prominences and deepenings are arranged uniformly distanced at a distance of less than 1 mm”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the prominences and deepenings of Motomura with the limitation “wherein the prominences and deepenings are arranged uniformly distanced at a distance of less than 1 mm” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or to adjust the diffusing of light.

Regarding claim 26, Motomura discloses the invention as disclosed above except for wherein the prominences and deepenings from a highest point to a deepest point have a distance (T) of less than 1 mm.


Regarding claim 29, Motomura discloses the invention as disclosed above except for the two connecting walls have a reflection degree of larger than 90%.
Motomura teaches the two connecting walls have a reflection degree (Fig. 2). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the two connecting walls have a reflection degree of larger than 90%”. Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to incorporate the limitation " the two connecting walls have a reflection degree of larger than 90%" in the two connecting walls of Motomura through the rationale of routine optimization (MPEP 2144.05) 

Regarding claim 31, Motomura discloses the invention as disclosed above except for the two diverging walls have a reflection degree of larger than 90%.
Motomura teaches the two diverging walls have a reflection degree (Fig. 1 and 4; 20A3). Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the two diverging walls have a reflection degree of larger than 90%”. Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to incorporate the limitation " the two diverging walls have a reflection degree of larger than 90%" in the two diverging walls of Motomura through the rationale of routine optimization (MPEP 2144.05) because the discovery of an optimum value of a result effective variable involves only routine skill in the art.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Liu et al. (US Pub. 2015/0346415).
Motomura discloses the invention as disclosed above except for the prominences and the deepening are designed in a sinusoidal manner.
Liu teaches the prominences and the deepening are designed in a sinusoidal manner (0063 sine-wave shaped; Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sinusoidal design as taught by .

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Negley (US Pub. 2012/0119221).
Motomura discloses the invention as disclosed above except for the optics comprise a plurality of fastening elements and at least one fastening element is assigned to each lens.
Negley teaches the optics (Fig. 7 and 10) comprise a plurality of fastening elements (120c dotted portions/opaque regions; 0034 and 0035) and at least one fastening element (120c is assigned to each lens of 130 lens).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the fastening element configuration as taught by Negley for the lens configuration as disclosed by Motomura to utilize to increase contrast as opaque portions will do this and/or simple substitution of one fastening configuration for another to obtain predictable results.
	

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Sato (US Pub. 2016/0116666).
Motomura discloses the invention as disclosed above except for wherein a diffuser is arranged subsequently to the light exit surface.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use diffuser as taught by Sato for diffusing the light exiting the light exiting face as disclosed by Motomura to utilize diffusing light to make the light more uniform (4 and 41).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura and Sato as applied to claim 38 above, and further in view of Heijnemans (USPN 4,566,756).
Motomura discloses the invention as disclosed above except for the diffuser has Lambert-shaped scatter characteristics.
Heijnemans teaches the diffuser has Lambert-shaped scatter characteristics (Fig. 3; Col. 2 lines 60-68).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Lambert-shaped scatter characteristics as taught by Heijnemans for the diffuser as disclosed by Motomura as modified by Sato to utilize simple substitution of one scatter characteristic for another to obtain predictable results and it is a common scattering distribution for diffusers and/or to provide minimal transverse light diffusion (col. 2 lines 60-68).
	
	
	
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura and Sato as applied to claim 38 above, and further in view of Blackman (USPN 5,548,494).
Motomura discloses the invention as disclosed above except for the diffuser is arranged in a diffuser housing and at least one lens is fastened to the diffuser housing.
Blackman teaches the diffuser (Figs. 1 and 2; 162 diffuser) is arranged in a diffuser housing (12 housing) and at least one lens (112 lens) is fastened (Fig. 2 whether directly or indirectly) to the diffuser housing (12).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the diffuser/diffuser housing/lens configuration as taught by Blackman for the diffuser configuration as disclosed by Motomura as modified by Sato and Heijnemans to utilize a configuration for diffuser housing and for directing and scattering light (Fig. 2).
	
	
Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Lin (US Pub. 2013/0100662).
Regarding claim 42, Motomura discloses the invention as disclosed above except for the light source comprises a light module (70) with one or more LEDs which are arranged thereon.
Lin teaches the light source comprises a light module (Fig. 4;  20 light module) with one or more LEDs which are arranged thereon (21 LEDs).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light module as taught by Sato 
	
	
As to claim 43, Motomura discloses wherein an LED (Fig. 1; 22 LED) is assigned to each lens (each lens portion of 20).


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura and Lin as applied to claim 42 above, and further in view of Farnsworth (US Pub. 2018/0206300).
Motomura discloses the invention as disclosed above except for each LED is designed as an RGB LED.
Farnsworth teaches each LED is designed as an RGB LED (0010; claim 2).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an RGB LED as taught by Farnsworth for each LED as disclosed by Motomura to utilize simple substitution of one LED for another to obtain predictable results (0010).
	
	
Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomura in view of Tenmyo (US Pub. 2003/0147244).
Motomura discloses the invention as disclosed above except for wherein the stepped lens structure comprises a Fresnel structure.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Fresnel structure as taught by Tenymo for the stepped lens structure as disclosed by Motomura to utilize a Fresnel which can be used for collimating light (Fig. 1A) and/or for forwardly directing a beam mitted from a light source (0004) and/or to efficiently condense a beam hitherto not effectively used without adding any other part and increase a condensing property (0017).


Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. Applicant asserts that Motomura ‘1703 does not disclose a stepped lens structure.  The examiner notes that applicant’s drawing (Fig. 2; 32; see drawing below. 0104 of applicant’s specification.) of the stepped lens structure has rounded protrusions/convexities for the stepped lens structure which shows at least some detail which the Motomura reference also shows.  Stepped lens structure is a broad term.  The Examiner uses broadest reasonable interpretation (BRI; MPEP 904.01).  If applicant wants a narrower stepped lens structure interpretation applicant may amend limitations to claim 1 (
    PNG
    media_image1.png
    342
    695
    media_image1.png
    Greyscale
).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the light beams at the exit surface are parallelized, ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
	
	
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875